DETAILED ACTION
This action is in response to preliminary amendments received on 7/22/2020. It is acknowledged that all of the originally filed claims 1-11 have been canceled and new claims 12-28 added. A complete action on the merits of claims 12-28 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerly (US Pub. No. 2001/0025184) in view of Nield (US Pub. No. 2010/0331871).
Regarding Claim 12, Messerly teaches a method, comprising: obtaining a ultrasonic surgical instrument, wherein the ultrasonic surgical instrument comprises: 
a multi-part handpiece assembly (Fig. 2A); a waveguide 179 extending distally from the multi-part handpiece assembly (Fig. 3), wherein a polymeric material surrounds at least a portion of the waveguide ([0113]-[0114]), and wherein the waveguide terminates at a blade portion 88 comprising a maximum blade width (Fig. 23); and a movable clamp arm 300 and wherein the tissue pad 208 comprises a maximum pad width that is greater than the maximum blade width (Fig. 23) and assembling/reassembling the ultrasonic surgical instrument comprises attaching a tissue pad to the movable clamp arm (Figs. 30-31); however, Messerly is silent in teaching the method further comprising: disassembling the ultrasonic surgical instrument: sterilizing reusable parts of the ultrasonic surgical instrument: replacing non-reusable parts of the ultrasonic surgical instrument; and reassembling the ultrasonic surgical instrument, wherein reassembling the ultrasonic surgical instrument comprises attaching a tissue pad to the movable clamp arm.
In the same field of ultrasonic surgical instruments, Nield teaches “After the ultrasonic surgical instrument has been used, the surgeon, or other clinician, can place the ultrasonic instrument into a sealable package, wherein the package can be transported to a sterilization 
Regarding Claim 13, Messerly in view of Nield teaches further comprising testing the reassembled ultrasonic surgical instrument ([0154] of Nield).
Regarding Claim 14, Messerly in view of Nield teaches further comprising adhering portions of the multi-part handpiece assembly together with an adhesive ([0077] and [0083] of Messerly).
Regarding Claim 15, Messerly in view of Nield teaches further comprising adhering the tissue pad to the movable clamp arm with an adhesive ([0093] of Messerly).
Regarding Claim 16, Messerly in view of Nield teaches wherein adhering the tissue pad to the movable clamp arm comprises positioning the tissue pad relative to the movable clamp arm 
Regarding Claim 17, Messerly in view of Nield teaches wherein the ultrasonic surgical instrument further comprises a rotation wheel 190 rotatably connected to the multi-part handpiece assembly (Fig. 1 of Messerly), wherein the rotation wheel is configured to facilitate rotation of the waveguide relative to the multi-part handpiece assembly ([0070] and [0080]-[0081] of Messerly), and wherein the method further comprises snapping the rotation wheel into a groove on the multi-part handpiece assembly (Figs. 2A-4 of Messerly).
Regarding Claim 18, Messerly in view of Nield teaches further comprising: connecting the ultrasonic surgical instrument to a generator; and activating the generator to energize the ultrasonic surgical instrument ([0154] of Nield).
Regarding Claim 19, Messerly in view of Nield teaches further comprising: monitoring a characteristic of the energized ultrasonic surgical instrument; and providing feedback to a user correspond to the characteristic (Nield teaches “the ultrasonic instrument can be reassembled, tested, placed into a sterile package, and/or sterilized after being placed into a package. Once sterilized, the reprocessed ultrasonic surgical instrument can be used once again” in [0154]; therefore, examiner takes the position that the testing step provides for some monitoring of the instrument such as a characteristic of the energized ultrasonic surgical instrument; and providing some sort of a feedback to a user correspond to the characteristic).
Regarding Claim 20, Messerly in view of Nield teaches wherein the ultrasonic surgical instrument comprises a used ultrasonic surgical instrument ([0154] of Nield).
Regarding Claim 21, Messerly teaches a method of using multi-part handpiece assembly (Figs. 1-4), a waveguide 179 extending to a distal tissue treatment region (Figs. 3-4), and a clamp arm 300, attaching a tissue pad 208 to the clamp arm 300 (Figs. 30-31), wherein the tissue pad defines a maximum pad width that is greater than a maximum width of the distal tissue treatment region (Figs. 30-31) and pivoting the clamp arm toward the distal tissue treatment region to position the tissue pad in contact with the distal tissue treatment region ([0091] and Fig. 36); however, is silent in teaching a method of reprocessing a previously-used ultrasonic instrument by: disassembling the clamp arm from the ultrasonic surgical instrument; disassembling the waveguide from the ultrasonic surgical instrument; disassembling the multi-part handpiece assembly; sterilizing at least one of the multi-part handpiece assembly, the waveguide, and the clamp arm;  reassembling the ultrasonic surgical instrument as claimed.
In the same field of ultrasonic surgical instruments, Nield teaches “After the ultrasonic surgical instrument has been used, the surgeon, or other clinician, can place the ultrasonic instrument into a sealable package, wherein the package can be transported to a sterilization facility. At the sterilization facility, the ultrasonic instrument can be disinfected, wherein any expended parts can be discarded and replaced while any reusable parts can be sterilized and used once again. Thereafter, the ultrasonic instrument can be reassembled, tested, placed into a sterile package, and/or sterilized after being placed into a package. Once sterilized, the reprocessed ultrasonic surgical instrument can be used once again” in [0154]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to place the ultrasonic surgical instrument of Messerly into a sealable package, wherein the package can be transported to a sterilization facility to be disassembled, sterilizing reusable 
Regarding Claim 22, Messerly in view of Nield teaches further comprising testing the ultrasonic surgical instrument ([0154] of Nield).
Regarding Claim 23, Messerly in view of Nield teaches wherein reassembling the ultrasonic surgical instrument comprises adhering portions of the multi-part handpiece assembly together with an adhesive ([0077] and [0083] of Messerly).
Regarding Claim 24, Messerly in view of Nield teaches further comprising adhering the tissue pad to the clamp arm with an adhesive ([0093] of Messerly and Figs. 30-31).
Regarding Claim 25, Messerly in view of Nield teaches wherein adhering the tissue pad to the clamp arm comprises positioning the tissue pad relative to the clamp arm such that a serrated tissue- contacting surface of the tissue pad faces the distal tissue treatment region ([0093] of Messerly and Figs. 30-31).
Regarding Claim 26, Messerly in view of Nield teaches wherein the ultrasonic surgical instrument further comprises a rotation wheel 190 rotatably connected to the multi-part handpiece assembly (Fig. 1 of Messerly), wherein the rotation wheel is configured to facilitate rotation of the waveguide relative to the multi-part handpiece assembly ([0070] and [0080]-[0081] of Messerly), and wherein the method further comprises snapping the rotation wheel into a groove on the multi-part handpiece assembly (Figs. 2A-4 of Messerly).
Regarding Claim 27, Messerly in view of Nield teaches further comprising: connecting the ultrasonic surgical instrument to a generator; and activating the generator to energize the ultrasonic surgical instrument ([0154] of Nield).
Regarding Claim 28, Messerly in view of Nield teaches further comprising: monitoring a characteristic of the energized ultrasonic surgical instrument; and providing feedback to a user correspond to the characteristic (Nield teaches “the ultrasonic instrument can be reassembled, tested, placed into a sterile package, and/or sterilized after being placed into a package. Once sterilized, the reprocessed ultrasonic surgical instrument can be used once again” in [0154]; therefore, examiner takes the position that the testing step provides for some monitoring of the instrument such as a characteristic of the energized ultrasonic surgical instrument; and providing some sort of a feedback to a user correspond to the characteristic).


Claims 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nield (US Pub. No. 2010/0331871)in view of Messerly (US Pub. No. 2001/0025184).
Regarding Claim 21, Nield teaches a method of reprocessing a previously-used ultrasonic surgical instrument comprising a multi-part handpiece assembly (Fig. 1), a waveguide 46 extending to a distal tissue treatment region (Fig. 1), the method comprising: 
disassembling the clamp arm from the ultrasonic surgical instrument; disassembling the waveguide from the ultrasonic surgical instrument; disassembling the multi-part handpiece assembly; sterilizing at least one of the multi-part handpiece assembly, the waveguide; reassembling the ultrasonic surgical instrument ([0154]); however, Nield does not teach the 
In the same field of ultrasonic instruments Messerly teaches a commonly used ultrasonic instrument having a clamp arm with a clamp pad having a wider width compared to the blade of the waveguide as well as a method of attaching the clamp pad to the clamp arm and pivoting the clamp arm toward the distal tissue treatment region to position the tissue pad in contact with the distal tissue treatment region (see Figs. 1-4 and 30-31, also see . It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use the same sterilizing method of Nield to sterilize other ultrasound instruments such as ones with a clamp arm and pad similar to the commonly used instrument of Messerly in order to save time and money and reuse existing ultrasonic surgical devices by sterilizing the reusable parts and replacing the disposable parts.
Regarding Claim 22, Nield teaches further comprising testing the ultrasonic surgical instrument ([0154] of Nield).
Regarding Claim 23, Nield in view of Messerly teaches wherein reassembling the ultrasonic surgical instrument comprises adhering portions of the multi-part handpiece assembly together with an adhesive ([0077] and [0083] of Messerly).
Regarding Claim 24, Nield in view of Messerly teaches further comprising adhering the tissue pad to the clamp arm with an adhesive ([0093] of Messerly and Figs. 30-31).
Regarding Claim 25, Nield in view of Messerly teaches wherein adhering the tissue pad to the clamp arm comprises positioning the tissue pad relative to the clamp arm such that a serrated tissue- contacting surface of the tissue pad faces the distal tissue treatment region ([0093] of Messerly and Figs. 30-31).
Regarding Claim 26, Nield in view of Messerly teaches wherein the ultrasonic surgical instrument further comprises a rotation wheel 190 rotatably connected to the multi-part handpiece assembly (Fig. 1 of Messerly), wherein the rotation wheel is configured to facilitate rotation of the waveguide relative to the multi-part handpiece assembly ([0070] and [0080]-[0081] of Messerly), and wherein the method further comprises snapping the rotation wheel into a groove on the multi-part handpiece assembly (Figs. 2A-4 of Messerly).
Regarding Claim 27, Nield teaches further comprising: connecting the ultrasonic surgical instrument to a generator; and activating the generator to energize the ultrasonic surgical instrument ([0154] of Nield).
Regarding Claim 28, Nield teaches further comprising: monitoring a characteristic of the energized ultrasonic surgical instrument; and providing feedback to a user correspond to the characteristic (Nield teaches “the ultrasonic instrument can be reassembled, tested, placed into a sterile package, and/or sterilized after being placed into a package. Once sterilized, the reprocessed ultrasonic surgical instrument can be used once again” in [0154]; therefore, examiner takes the position that the testing step provides for some monitoring of the instrument such as a characteristic of the energized ultrasonic surgical instrument; and providing some sort of a feedback to a user correspond to the characteristic).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794